Order, entered on March 25, 1960, which granted reargument, recalled original decision and granted defendant’s motion to remove to the Supreme Court the action pending in the Municipal Court of the City of New Yok, First District, Borough of The Bronx, unanimously reversed, on the law, with $20 costs and disbursements to appellant, and the motion to remove denied, with $10 costs, on authority of Matter of Annis Int. v. Jamin Mfg. Co. (6 A D 2d 1003) and section 227-a of the Civil Practice Act. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.